208 Ga. App. 710 (1993)
432 S.E.2d 274
PRADA
v.
ADMINISTRATOR, SMALL BUSINESS ADMINISTRATION.
A93A0117.
Court of Appeals of Georgia.
Decided May 25, 1993.
Humberto O. Prada, pro se.
Lawson & Davis, James H. Baskin, for appellee.
BLACKBURN, Judge.
This is an appeal from a dispossessory action in which a Writ of Possession was ordered on behalf of appellee, Administrator, Small Business Administration (SBA), against appellant, Humberto Prada. The SBA obtained a dispossessory warrant on June 29, 1992, and a trial was held, without a jury, on July 22, 1992 in the State Court of DeKalb County. Prada, appealing pro se, asserts several enumerations of error all raising general grounds. "However, no transcript of the proceeding is present in the record before us. `Where no transcript of evidence is filed all grounds requiring a consideration of evidence must be affirmed. [Cit.]' [Cit.]" Southerland v. Oxford Group, 162 Ga. App. 213 (290 SE2d 556) (1982). See also P. H. L. Dev. Corp. v. Smith, 174 Ga. App. 328 (329 SE2d 545) (1985).
Judgment affirmed. Johnson and Smith, JJ., concur.